t c memo united_states tax_court susan f mostafa petitioner v commissioner of internal revenue respondent docket no filed date susan f mostafa pro_se nhi t luu-sanders and thomas j travers for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax of dollar_figure and dollar_figure under sec_6651 and respectively all section references are to the internal_revenue_code continued after concessions the issues for decision are whether petitioner must include wages of dollar_figure in her gross_income whether she must include individual_retirement_account ira_distributions of dollar_figure in her gross_income whether she is liable for an addition_to_tax under sec_6651 of dollar_figure whether sec_6501 bars respondent from assessing any_tax due and whether petitioner is entitled to reasonable_litigation_costs findings_of_fact petitioner resided in a state within the jurisdiction of the court_of_appeals for the ninth circuit when she filed her petition during petitioner worked for a public school district and received wage income of dollar_figure petitioner had three iras during one account with t rowe price the t rowe price ira and two accounts with the lindner growth fund administered by star bank the first star bank ira and the second star bank ira respectively on date petitioner received a dollar_figure distribution from continued as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar respondent concedes that petitioner is not liable for an addition_to_tax under sec_6651 and as a result seeks to increase the addition_to_tax under sec_6651 to dollar_figure the first star bank ira on date petitioner made a dollar_figure contribution to the second star bank ira on date petitioner received a dollar_figure distribution from the second star bank ira petitioner did not have any_tax withheld from the ira_distributions petitioner did not file a federal_income_tax return for on date petitioner attempted to file a return for and elected married_filing_jointly status however respondent did not process the return because it was not signed by petitioner’s husband on date respondent sent petitioner a notice_of_deficiency covering her taxable_year using information received from third parties respondent determined that petitioner was required to include in gross_income wages of dollar_figure from the public school district and ira_distributions of dollar_figure from star bank respondent allowed petitioner a personal_exemption of dollar_figure and a standard_deduction of dollar_figure and determined a corresponding income_tax deficiency of dollar_figure respondent also determined that petitioner was liable for additions to tax of dollar_figure and dollar_figure under sec_6651 and respectively on date petitioner filed a petition with thi sec_3 respondent concedes petitioner is not liable for the sec_6651 addition_to_tax see supra note court upon order of this court petitioner filed an amended petition on date contesting respondent’s determinations opinion gross_income means all income from whatever source derived including income from compensation_for services sec_61 petitioner admitted receiving wage income of dollar_figure from the public school district therefore we find petitioner must include dollar_figure in her gross_income as determined by respondent generally distributions from an ira are includable in the distributee’s gross_income as provided in sec_72 sec_408 110_tc_110 however rollover_contributions are not includable in gross_income sec_408 lemishow v commissioner supra pincite to qualify as a rollover_contribution the ira distribution must be rolled over into an ira or other qualified_plan within days of the distribution sec_408 lemishow v commissioner supra pincite sec_1_408-4 and income_tax regs petitioner argues that the dollar_figure distribution from the first star bank ira is not included in her gross_income because the distribution was rolled over into her second star bank ira within days petitioner received the distribution from the on brief petitioner argues that she rolled over an additional dollar_figure into her t rowe price ira on date continued first star bank ira on date and did not make a contribution to the second star bank ira until date days later petitioner offered inconsistent testimony and explanations as to why the contribution was made days after the expiration of the rollover period the only facts in the record show that the contribution was made more than days after the date of distribution for this reason the distribution does not qualify as a rollover_distribution and it must be included in petitioner’s gross_income see sec_408 petitioner does not argue that the remaining dollar_figure distribution was rolled over or is otherwise not includable in her gross_income therefore we find that petitioner must continued petitioner did not introduce any evidence to substantiate the alleged rollover nor is it consistent with the facts the only ira distribution she received before the alleged rollover was dollar_figure on date thus she only had dollar_figure available to roll over the amount of the alleged star bank rollover and we do not consider the alleged t rowe price rollover further petitioner testified that if the bank received an ira rollover request after p m on a friday the rollover would not be reflected in the account until the following monday even if such a situation could offer petitioner relief from the 60-day requirement it would not do so in this case at times petitioner testified that she made the rollover request on date a thursday and at other times she testified that she made the request on date a friday to be consistent with her explanation of the delay the request would have been made on friday date if that were the case the rollover would have been reflected in her account on the following monday date it was not reflected in the account until tuesday date include ira_distributions of dollar_figure in her gross_income as determined by respondent because petitioner was required to include dollar_figure of wage income and dollar_figure of ira_distributions in her gross_income we sustain respondent’s determination of a dollar_figure deficiency in petitioner’s federal_income_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect the commissioner bears the burden of production with respect to the taxpayer’s liability for the addition_to_tax sec_7491 116_tc_438 to meet his burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax higbee v commissioner supra pincite respondent introduced into evidence form_4340 certificate of assessments payments and other specified matters which shows petitioner failed to file a return for we find that respondent has met his burden of production to avoid the respondent does not argue that the ira_distributions are subject_to a 10-percent additional tax under sec_72 addition_to_tax petitioner must show that her failure_to_file was due to reasonable_cause and not due to willful neglect petitioner testified that she did not file a return because her gross_income was less than the exemption_amount see sec_6012 however as found above petitioner was required to include dollar_figure in gross_income which exceeds the exemption_amount for a married_person filing separately as adjusted for inflation and she was thus required to file a return see id revproc_95_53 1995_2_cb_445 petitioner’s mistake as to or ignorance of the law does not amount to reasonable_cause that would relieve her from the addition_to_tax see 25_tc_13 joye v commissioner t c memo guthrie v commissioner tcmemo_1989_168 petitioner has not shown that her failure_to_file was due to reasonable_cause and not due to willful neglect therefore we hold that petitioner is liable for an addition_to_tax under sec_6651 of dollar_figure petitioner argues that respondent was barred from beginning an audit because the 3-year period of limitations had expired petitioner cites no authority for her proposition we assume petitioner is arguing that respondent is barred from assessing because respondent conceded that petitioner is not liable for an addition_to_tax under sec_6651 the sec_6651 addition_to_tax i sec_25 percent of the amount required to be shown on the return dollar_figure x dollar_figure dollar_figure see also supra note any_tax due because the 3-year period of limitations under sec_6501 has expired sec_6501 provides except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed however sec_6501 provides that in the case of a failure_to_file a return the tax may be assessed at any time petitioner argues that more than years has passed from the time she filed a return on date and thus respondent is barred from assessing the tax however the return was never filed because it was not signed by petitioner’s husband because petitioner did not file a return the period of limitations on assessment remained open indefinitely see sec_6501 on brief petitioner argues that she is entitled to recover reasonable litigation expenses from respondent petitioner did not raise the issue in a proper motion for reasonable_litigation_costs see rule a and b even if petitioner were to raise the issue at the proper time and in the proper manner she would not be entitled to reasonable litigation expenses because she is not the prevailing_party see sec_7430 rule e in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
